Citation Nr: 0709881	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-24 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
personality disorder.  

2.  Entitlement to service connection for an anxiety 
disorder, to include panic disorder with agoraphobia and 
panic attacks.  

3.  Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The veteran served on active duty from March 1972 to December 
1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in April 2005.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  Service connection for personality disorder was denied in 
a June 1993 rating decision.  The veteran did not file a 
notice of disagreement.

2.  Since the prior June 1993 rating decision, which denied 
service connection for a personality disorder, evidence that 
relates to an unestablished fact necessary to substantiate 
the claim has been not presented or secured.

4.  The veteran's substance-induced anxiety disorder was not 
manifest in service and is not attributable to service.  

5.  A lumbar spine disorder was not "noted" on the service 
entrance examination report.  

6.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance has not been 
presented.

7.  A chronic lumbar spine disability was not manifest in 
service and is not attributable to service.  Arthritis was 
not shown within the initial post-service year.  


CONCLUSIONS OF LAW

1.  The June 1993 decision, which denied entitlement to 
service connection for a personality disorder, is final.  
Evidence submitted since that decision is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 
20.1103 (2006).  

2.  An anxiety disorder, to include panic disorder with 
agoraphobia and panic attacks was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  A chronic lumbar spine disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  The notice of VCAA did not predate 
initial adjudication of the claim.  However, the claimant was 
provided notice which was adequate.  Following the August 
2003 notice, documents issued in June 2004 constituted 
subsequent process.  The claimant has not shown how the error 
was prejudicial.  The veteran had competent representation 
and opportunity for a hearing.  The record shows that the 
veteran was able to meaningfully participate in the 
adjudication of the claims.  Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The claimant 
was provided VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).   

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in August 2003.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claims; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claims.

The claimant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection, but the claimant was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  See Dingess, supra.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the claimant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the claimant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I. New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2006).  The veteran filed his 
claim in October 2002.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Analysis

The issue of entitlement to service connection for a 
personality disorder was previously addressed and denied by 
the AOJ in June 1993.  At the time of the prior decision, the 
record included the service records and post-service medical 
records.  The evidence was reviewed and service connection 
for a personality disorder was denied because a personality 
disorder was not a disease within the meaning of applicable 
legislation for compensation purposes.  No notice of 
disagreement was filed and that decision is final.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, however, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Since that determination, the veteran has applied to reopen his 
claim of entitlement to service connection for a personality 
disorder.  The evidence submitted since the prior final denial in 
June 1993 is not new and material.  Then as now, a personality 
disorder is not shown during service and is not a disease within 
the meaning of applicable legislation for compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2006).  Thus, the claim is not 
reopened.  
 
II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303 (2006).  Service connection may 
also be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.304(b) (2006).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.306 (2006).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes there has been no assertion of 
combat in regard to the claims on appeal.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable.  

Anxiety Disorder

In this case, the veteran essentially asserts that he has an 
anxiety disorder, to include panic disorder, with agoraphobia and 
panic attacks, as a result of service.  

Service medical records note that in March 1972, the veteran 
complained of being anxious and nervous during a weapons drill, 
and that he was scared when he was unable to complete push-ups 
and began having chest pain.  He underwent mental health 
evaluation in April 1972, with complaints of having taken too 
many medications.  The examiner noted the veteran was taking four 
medications, including Valium, for muscle strain.  No psychiatric 
disorder was noted.  The impression was overmedication.  A June 
1972 treatment record reflects complaints of chest pain.  The 
assessment was possible bronchitis.  A November 1972 record notes 
he was involved in a fight.  In December 1972, he complained of 
chest pain.  Tylenol was prescribed.  In February 1973, he 
complained of being unable to breathe.  Hyperventilation was 
noted.  The impression was a mild upper respiratory infection and 
Robitussin was prescribed.  On mental health evaluation in August 
1973, no mental illness was noted.  In October 1973, complaints 
of chest pain were attributed to muscular aches.  A November 1973 
record notes complaints of chest pain, and it was noted that he 
disliked being in service and had tension anxiety.  

On VA examination in May 2004, the examiner diagnosed substance-
induced anxiety disorder associated with cocaine abuse and 
cannabis and methamphetamine dependency.  The examiner stated 
that the veteran's panic attacks and difficulty in social and 
occupational functioning was due to the substance-induced anxiety 
and unrelated to service.  

In a December 2006 opinion, an independent medical expert 
(IME) diagnosed substance-induced anxiety disorder.  The 
examiner noted that the veteran suffered from Amphetamine and 
Cocaine abuse, and that abuse of illicit drugs, such as 
cocaine, methamphetamine and marijuana was a contributing 
factor to the diagnosis.  The IME noted that the diagnosis 
was based on the veteran's self report of drug use, mental 
status examination in 2004, results of a private urine drug 
screening in July 2003 showing the presence of cocaine, 
amphetamine, methamphetamine and THC (tetrahydrocannabinol), 
in the urine, and evidence of social and occupational 
functioning consistent with drug use.  

In addition, the IME stated that it was less likely that the 
veteran's substance-induced anxiety disorder was causally or 
etiologically related to service.  The IME opinion notes that 
while service medical records reflect that the veteran was 
anxious and nervous in reaction to a drill in March 1972, had an 
episode of hyperventilation in February 1973, and had tension 
anxiety in November 1973, there was no diagnosis of a psychiatric 
disorder.  Rather, he was treated for muscle strain and 
breathlessness in association with the March 1972 complaints; 
assessed for sedation and lethargy due to overmedication in April 
1972; and treated for an upper respiratory infection and 
prescribed Robitussin in association with the February 1973 
complaints.  The IME specifically stated that there was no 
evidence of an anxiety disorder during service, noting that the 
in-service complaints represented isolated symptoms of anxiety 
and tension along with somatic pain, and were insufficient for a 
diagnosis of anxiety disorder, noted to require a constellation 
of symptoms persisting over a period of time.  Although the IME 
opinion notes that the veteran might have a co-existing panic 
disorder aggravated by the substance abuse, he further stated 
that that conclusion could not be made without further studies.

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not competent 
in regard to matters requiring medical expertise.  His statements 
do not constitute competent medical evidence in regard to 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer evidence 
that requires medical knowledge).  The most probative evidence 
establishes that the veteran has a substance-induced anxiety 
disorder which is not related to service.  The Board has 
considered the evidence of record, to include the 1991 Social 
Security Administration (SSA), Office of Hearings and Appeals 
(OHA) psychiatric evaluation noting an anxiety disorder, and the 
April 2003 opinion of the veteran's private physician, Dr. B.W., 
to the effect that the veteran's anxiety disorder was a 
continuing pathology of symptomatology documented in service in 
1972.  The IME opinion notes, however, that the record was 
negative for objective screening for substance abuse, and that 
without having ruled out substance abuse as an attributable 
factor, a definitive diagnosis of anxiety or panic disorder 
consistent with the DSM-IV (Diagnostic and Statistical Manual for 
Mental Disorders) could not have been made.  The IME opinion 
notes that The American Psychiatric Association Practice 
Guidelines for Panic Disorder specifically states that, 'Since a 
significant proportion of patients presenting with panic attacks 
or agoraphobia have a history of substance abuse or dependence, 
which may cause or aggravate their symptoms, clinicians should be 
careful to screen for substance use disorder in this population.'  
As such, the Board finds Dr. B. W.'s opinion to be of diminished 
probative value.  

The Board places greater probative value on the December 2006 
opinion, as it was prepared by a specialist in mental health, and 
is based on a review of the entire claims file and supported by a 
sound rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent medical 
expert over that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993) ("the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches .... As is 
true with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] 
adjudicators. . .").  In addition, the May 2004 VA opinion is 
consistent with the IME opinion in terms of both diagnosis and 
etiology.  Thus, the Board finds the competent and probative 
evidence establishes that the veteran's substance-induced anxiety 
disorder is unrelated to service.  

Lumbar Spine Disorder

Generally, veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides 
expressly that the term "noted" denotes "[o]nly such conditions 
as are recorded in examination reports," 38 C.F.R. § 3.304(b), 
and that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).  The December 1971 
service entrance examination report shows the spine and 
musculoskeletal system were normal and there was no indication of 
a chronic disability.  Thus, a back disorder was not noted on the 
service entrance examination report and the veteran is entitled 
to a presumption of soundness at service entrance.

Because the appellant is entitled to a presumption of soundness, 
the Board must determine whether, under 38 U.S.C.A. § 1111 and 38 
C.F.R. § 3.304(b), the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on VA to 
rebut the presumption by producing clear and unmistakable 
evidence that a disability existed prior to service and that it 
was not aggravated during service.  See Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993); VAOPGCPREC 3-03 (July 16, 2003).  The 
determination of whether there is clear and unmistakable evidence 
that a chronic back disorder existed prior to service should be 
based on "thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the particular 
injury or disease or residuals thereof."  38 C.F.R. 
§ 3.304(b)(1).

The Board finds that there is not clear and unmistakable evidence 
rebutting the presumption of soundness at service entrance.  The 
Board notes that there are two steps to rebut the presumption of 
soundness at entry.  VAOPGCPREC 3-03 (July 16, 2003).  First, 
there must be clear and unmistakable evidence that a back 
disorder preexisted service.  Second, there must be clear and 
unmistakable evidence that a back disorder was not aggravated 
during service.  If both prongs are not met, the presumption of 
soundness at entry is not rebutted.

The Board notes that a March 1972 service medical record notes a 
three-year history of back pain, and an April 1972 treatment 
record notes the veteran stated that he had fallen off of a horse 
onto his back three to four weeks prior to service entrance and 
had had back pain since that time.  There is, however, no 
evidence that the veteran had a back disorder at service 
entrance.  The Board notes that on the accompanying medical 
history to the service entrance examination report, the veteran 
specifically denied having or having had recurrent back pain.  
Because the evidence establishes that a chronic lumbar spine 
disorder did not exist prior to service, the theory of 
aggravation is not relevant.  

Service medical records reflect complaints of back pain.  
Records, dated in March 1972, note back pain in association with 
carrying a back pack.  The impression was low back strain.  
Examination was normal and x-ray examination was noted to be 
normal.  An April 1972 record notes he had had several recent 
episodes of acute back pain.  On examination, no spasm was noted, 
and he had normal deep tendon reflexes and good motion.  No 
orthopedic disorder was noted.  The diagnosis was muscle sprain.  
A November 1972 record reflects complaints of lumbar spine pain.  
The August 1973 separation examination report shows the spine and 
musculoskeletal system were normal.  

Post service records reflect diagnoses to include, lumbar somatic 
dysfunction in January 1986, a herniated disc in May 1993, 
complaints of lumbar strain in June 1993, chronic lumbar strain 
in June 1998, degenerative joint disease of the lumbar spine in 
January 2000, and herniated lumbar discs in December 2002.  The 
May 2004 examiner stated that there was no evidence to suggest 
that post service degenerative disc disease and a questionable 
herniated disc diagnosed many years post service were the result 
of the musculoskeletal strain sustained in service.  

The veteran is competent to report his symptoms; however, he is 
not a medical professional and his opinion does not constitute 
competent medical evidence in regard to medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) 
(lay persons are not competent to offer evidence that requires 
medical knowledge).  The Board has accorded more probative value 
to the competent medical opinion.  The Board notes that the 
examiner reviewed the claims file and provided a rationale for 
the opinion.  The Board notes that in a March 1987 record, the 
veteran attributed disc damage to a cow having fallen on him 10 
years ealier, not to an incident in service.  Regardless, there 
is no competent evidence relating a back disorder to service.  
The competent and probative evidence establishes no link between 
a lumbar spine disorder and service, and arthritis in the lumbar 
spine was not shown within the initial post-service year.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.




ORDER

The application to reopen the claim of entitlement to service 
connection for a personality disorder is denied.  

Service connection for a substance-induced anxiety disorder, 
to include panic disorder with agoraphobia and panic attacks, 
is denied.  

Service connection for a back disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


